Citation Nr: 0312784	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for lateral meniscal 
injury of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 16, 1983 to 
April 25, 1983.  Active duty for training from October 15, 
1985 to January 31, 1986 is also indicated by the evidence of 
record.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  In a decision dated May 10, 
2001, the Board denied the veteran's claim of entitlement to 
an increased rating for lateral meniscal injury of the left 
knee, evaluated as 10 percent disabling.  The veteran 
appealed the Board's decision as to this issue to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2002 Order of the Court, based on a joint motion for 
partial remand and to stay further proceedings, the Board's 
January 2002 decision was vacated with respect to this issue 
and the case was remanded for further action by the Board.  

The issue of entitlement to an increased rating for a scar of 
the left knee was also denied by the Board in its May 10, 
2001 decision.  That issue was not pursued on appeal to the 
Court.  See the joint motion for remand, pages 1-2.  
Accordingly, the Board's decision as to that issue is final.    


REMAND

In October 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation 
promulgated by VA to allow the Board to undertake "the 
action essential for a proper appellate decision" in lieu of 
remanding the case to the RO.  Pursuant to such development, 
additional medical evidence has been added to the record, 
consisting of a report of VA examination in January 2003 as 
well as private treatment records.  



However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown,  4 Vet. App. 384, 393-94 (1993).  

Documentation in the claims file reflects that in November 
2002 all records pertaining to treatment of the veteran's 
left knee condition on November 17, 2002, December 15, 2002 
and January 15, 2003 were requested from the Westside VA 
Medical Center (VAMC) in Chicago, Illinois.  The VAMC was 
instructed to indicate in writing if records were 
unavailable.  The Board notes that no treatment records or 
negative reply is associated with the claims folder.  

The Board finds that additional development of the record is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should contact the Westside 
VAMC for copies of all records pertaining 
to treatment of the veteran's left knee 
condition on November 17, 2002, December 
15, 2002 and January 15, 2003.  If no 
records are available, the VAMC must 
state so in writing.  

2.  After insuring that all appropriate 
notification and development has been 
completed,  the RO must readjudicate the 
issue on appeal, to include consideration 
of all evidence received since issuance 
of the most recent Supplemental Statement 
of the Case.

If any benefit sought remains denied, the veteran and his 
attorney should be provided a supplemental statement of the 
case and should be provided with appropriate opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




